                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION




 UNITED STATES OF AMERICA,
                                                  CR 19–25–BU–DLC
                      Plaintiff,

        vs.                                         ORDER

 COLLETTE HADLEY,

                      Defendant.

      On March 30, 2020, Defendant Collette Hadley filed two motions. (Doc.

36.) First, she moved the Court to immediately release her from pre-sentence

custody based on her health and the coronavirus pandemic. The Court referred that

motion to Magistrate Judge Kathleen L. DeSoto. (See Docs. 37; 38; 39.) Second,

Hadley moved for a continuance of her sentencing hearing for “at least six (6)

months.” (Docs. 35; 36.) The Government opposes both motions. (Doc. 40.)

      Hadley provides the Court with no reason why her sentencing hearing—set

for the end of May—should be vacated and reset for a date six months from now.

The Court has been, and will continue to be, adaptable and responsive to the

coronaviruses’ impact as it relates to scheduling matters. However, at this point,

Hadley’s motion to continue her sentencing is premature and without good cause.



                                        -1-
      Accordingly, IT IS ORDERED that the motion (Doc. 35) is DENIED. All

deadlines set out in the Court’s February 12, 2020 scheduling order (Doc. 33)

remain in full force and effect.

      DATED this 6th day of April, 2020.




                                       -2-
